Title: 25th.
From: Adams, John Quincy
To: 


       The town is not so much crowded this day; as it was yesterday. That Class of people which is called by some persons the rabble, (by which word is meant people, who have neither a fortune nor an education at our university, alias a liberal education) went off chiefly last night: and there now remains nothing but the genteel company, or otherwise people who have no business, to call them from scenes of dissipation. I walk’d in the morning with Mr. Ware, and Coll. Rice down to the landing place where I found a number of people employ’d in preparing fish. There is some little business of this kind done here.
       After returning into Town I saunter’d about till dinner time.
       Foster, Learned, and Vose with his Sisters went away before dinner. Dined at Coll. Rice’s. The Company was not large; the character that I remarked the most was a Captain Clap, who is all, soldier. He appears to delight in whatever is military; Coll. Rice’s son, a lad of 7 years old, committed some little impropriety; “You rogue,” Says Clap, “nothing but your age can excuse and protect you.” Who but a genuine Son of Mars, would have thought of correcting, in that manner a boy of 7 years?
       It was proposed that we should have another dance this night, and Blake and Perkins a couple of young fellows, both strangers in town, undertook to be managers. We drank tea, a number of us, at Mr. Caleb Thaxter’s, and at about 7, went again to Mrs. Derby’s Hall, where a partition between two chambers had been taken down which made it much more convenient than it was the night before. There were about 30 gentlemen and forty ladies: about 20 couples could stand up at once, and the rest amused themselves either with conversation, or with playing at cards. Between 2 and 3, we broke up, and I retired with our young ladies. We sat about half an hour at Col’l Thaxter’s, and I then went to bed. But a number of the lads, after conducting their ladies home retained the music, and went a serenading all over the Town; till day-light.
      